--------------------------------------------------------------------------------

Exhibit 10.11

 
AMENDED AND RESTATED COMMERCIAL PAPER DEALER AGREEMENT
 
[4(2) Commercial Paper Program]
 
This Amended and Restated Commercial Paper Dealer Agreement, dated as of
February 10, 2009, confirms the agreement among Banc of America Securities LLC
(“BAS”), Merrill Lynch Money Markets Inc. (“Merrill”), Deutsche Bank Securities
Inc. (“Deutsche Bank”) and AllianceBernstein L.P., formerly known as Alliance
Capital Management L.P. (the “Partnership”), whereby each of BAS, Merrill and
Deutsche Bank, severally and not jointly, will act as a dealer with respect to
the promissory notes to be issued by the Partnership, which will be issued
either in physical bearer form or book-entry form, and amends and restates the
Amended and Restated Commercial Paper Dealer Agreement, dated as of May 3, 2006
(the “2006 Dealer Agreement”) among BAS, Merrill and the Partnership.  Each of
BAS, Merrill and Deutsche Bank is also sometimes referred to herein as a
“Dealer” and collectively as the “Dealers.”  Notes in book-entry form will be
represented by master notes registered in the name of a nominee of The
Depository Trust Company (“DTC”) and recorded in the book-entry system
maintained by DTC.  The promissory notes shall (a) be issued in denominations of
not less than $250,000; (b) have maturities not exceeding 270 days from the date
of issue; and (c) not contain any condition of redemption or right to
prepay.  Such notes, including the master notes, shall hereinafter be referred
to as “Commercial Paper” or “Notes.”  Certain terms used in this Agreement are
defined in paragraph 11 below.  Any Exhibits described in this Agreement are
hereby incorporated by reference into this Agreement and made fully a part
hereof.

 
 

--------------------------------------------------------------------------------

 

1.          (a)     The Partnership represents and warrants to the Dealers
that:  (i) the Partnership has been duly organized and is validly existing as a
limited partnership in good standing under the laws of the State of Delaware;
(ii) this Agreement and the amended and restated issuing and paying agency
agreement dated as of May 3, 2006 with Deutsche Bank National Trust Company (the
“Issuing and Paying Agent”, which term shall include any successor issuing and
paying agent under such agreement), a copy of which has been provided to each of
the Dealers (as such agreement may be amended or supplemented from time to time,
the “Issuing Agreement”), have been duly authorized, executed and delivered by
the Partnership and each constitutes the valid and legally binding obligation of
the Partnership enforceable in accordance with its respective terms subject to
any applicable law relating to or affecting indemnification for liability under
the securities laws, and except to the extent such enforceability may be limited
by bankruptcy, insolvency or other similar laws affecting creditors’ rights
generally and the applicability of equitable principles thereto whether in a
proceeding of law or in equity; (iii) the Notes have been duly authorized and,
when issued and duly delivered in accordance with the Issuing Agreement, will
constitute the valid and legally binding obligations of the Partnership,
enforceable in accordance with their terms, except to the extent such
enforceability may be limited by bankruptcy, insolvency or other similar laws
affecting creditors’ rights generally and the applicability of equitable
principles thereto whether in a proceeding of law or in equity; (iv) the private
placement memorandum approved by the Partnership for distribution pursuant to
Section 7 hereof (the “Private Placement Memorandum”) and the Annual Report on
Form 10-K of the Partnership, for the fiscal year ended December 31, 2007 and
other documents subsequently filed with the Securities and Exchange Commission
(“SEC”) pursuant to Section 13 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), by the Partnership (together, the “Offering
Materials”), taken as a whole, except insofar as any information therein relates
to BAS, Merrill or Deutsche Bank (or their respective affiliates), each in its
respective capacity as dealer hereunder, do not include any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading; (v) the offer and sale of the Notes in the manner
contemplated by this Agreement will be exempt from the registration requirements
of the Securities Act of 1933, as amended (the “Securities Act”), pursuant to
Section 4(2) thereof, and no indenture in respect of the Notes is required to be
qualified under the Trust Indenture Act of 1939, as amended; (vi) the
Partnership is not an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended; (vii) the Notes will rank at least pari passu with all other
unsecured and unsubordinated indebtedness of the Partnership; (viii) no consent
or action of, or filing or registration with, any governmental or public
regulatory body or authority, including the SEC, is required for the Partnership
to authorize, or is otherwise required in connection with the execution,
delivery or performance by the Partnership of, this Agreement, the Notes or the
Issuing Agreement, except as may be required by the securities or Blue Sky laws
of the various states in connection with the offer and sale of the Notes; (ix)
neither the execution and delivery of this Agreement and the Issuing Agreement,
nor the issuance of the Notes in accordance with the Issuing Agreement, nor the
fulfillment of or compliance with the terms and provisions hereof or thereof by
the Partnership, will (A) result in the creation or imposition of any mortgage,
lien, charge or encumbrance of any nature whatsoever upon any of the properties
or assets of the Partnership, which mortgage, lien, charge or encumbrance would
have a material adverse effect on the financial condition or operations of the
Partnership and its subsidiaries considered as one enterprise, or (B) violate or
result in a breach or a default under any of the terms of the Partnership’s
limited partnership certificate or agreement, any contract or instrument to
which the Partnership is a party or by which it or its property is bound, or any
law or regulation, or any order, writ, injunction or decree of any court or
government instrumentality, to which the Partnership is subject or by which it
or its property is bound, which violation, breach or default would have a
material adverse effect on the financial condition or operations of the
Partnership and its subsidiaries considered as one enterprise or the ability of
the Partnership to perform its obligations under this Agreement, the Notes or
the Issuing Agreement; and (x) except as may be disclosed in the Offering
Materials, there is no litigation or governmental proceeding pending, or to the
knowledge of the Partnership threatened, against or affecting the Partnership or
any of its subsidiaries which would have a material adverse effect on the
financial condition or operations of the Partnership and its subsidiaries
considered as one enterprise or the ability of the Partnership to perform its
obligations under this Agreement, the Notes or the Issuing Agreement.
 
(b)      Each sale of a Note by the Partnership under this Agreement shall
constitute an affirmation that the foregoing representations and warranties
remain true and correct at the time of sale, and will remain true and correct at
the time of delivery, of such Note, and since the date of the most recent
Private Placement Memorandum, there has been no material adverse change in the
financial condition or operations of the Partnership and its subsidiaries
considered as one enterprise which has not been disclosed to the Dealers in
writing.
 
 
2

--------------------------------------------------------------------------------

 
 
2.          Each of the Dealers may, from time to time, but shall not be
obligated to, purchase Commercial Paper from the Partnership.
 
3.          Prior to the initial issuance of Commercial Paper, the Partnership
shall have delivered to each of the Dealers an incumbency certificate
identifying persons authorized to sign Commercial Paper on the Partnership’s
behalf and containing the true signatures of each of such persons.
 
4.          Prior to the initial issuance of Commercial Paper, the Partnership
shall have supplied each of the Dealers with an opinion or opinions of counsel
addressing the matters set forth in paragraph 1(a)(i)-(iii), (v) – (vi) and
(viii) above and such other matters as the Dealers shall reasonably request,
such opinion or opinions to be in form and substance satisfactory to the
Dealers.
 
5.          All transactions in Commercial Paper between each of the Dealers and
the Partnership shall be in accordance with the custom and practice in the
commercial paper market.  In accordance with such custom and practice, the
purchase of Commercial Paper by the applicable Dealer shall be negotiated
verbally between the applicable Dealer’s personnel and the authorized
representative of the Partnership.  Such negotiation shall determine the
principal amount of Commercial Paper to be sold, the discount rate or interest
rate applicable thereto, and the maturity thereof.  The applicable Dealer’s fee
for such sales shall be included in the discount rate with respect to Commercial
Paper issued at a discount, or stated separately as a fee, in the case of
Commercial Paper bearing interest.  The applicable Dealer shall confirm each
transaction made with the Partnership in writing in such Dealer’s customary
form.  Delivery and payment of Commercial Paper shall be effected in accordance
with the Issuing Agreement.
 
6.         The applicable Dealer shall pay for the Notes purchased by such
Dealer in immediately available funds on the business day such Notes, executed
in a manner satisfactory to such Dealer, are delivered to such Dealer in the
case of physical bearer Notes, or in the case of book-entry Notes, on the
business day such Notes are credited to such Dealer’s Participant Account at
DTC.  Payment shall be made in any manner permitted in the Issuing
Agreement.  The amount payable by the applicable Dealer to the Partnership shall
be (i) in the case of discount Notes, the face value thereof less the original
issue discount and less the compensation payable to such Dealer and (ii) in the
case of interest to follow Notes, the face value thereof less the compensation
payable to such Dealer.

 
3

--------------------------------------------------------------------------------

 

7.          From and after the date of this Agreement, the Partnership will
supply to each of the Dealers on a continuing basis three copies of all annual
and quarterly and other reports filed by the Partnership pursuant to Section 13
of the Exchange Act, and reports mailed by the Partnership to its unitholders
(in their capacity as unitholders), plus such other information as the Dealers
may reasonably request; provided, however, that so long as such reports or other
information is available on the Partnership’s website, delivery to each of the
Dealers shall be deemed to have occurred when such information first becomes
available on the Partnership’s website.  The Partnership understands, however,
that the Dealers shall distribute or otherwise use any informational documents
concerning the Partnership, including the Private Placement Memorandum, only
with the prior review and approval of the Partnership.  The Partnership further
undertakes to supply copies of such reports when requested by any Commercial
Paper customer of the Dealers, as set forth in the Private Placement
Memorandum.  The Partnership further agrees to notify the Dealers promptly upon
the occurrence of any event or other development, the result of which causes the
informational documents and the Partnership’s annual or quarterly and other
reports filed pursuant to Section 13 of the Exchange Act, taken as a whole, to
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading.  The Partnership
agrees promptly to supplement or amend the Private Placement Memorandum so that
the Private Placement Memorandum, as amended or supplemented, shall not contain
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and the Partnership
shall make such supplement or amendment available to the Dealers.
 
8.         (a)     Partnership agrees to indemnify and hold harmless each
Dealer, each person, if any, who controls such Dealer within the meaning of
either Section 15 of the Act or Section 20 of the Exchange Act and each of their
respective directors and officers (collectively, the “Indemnitee”), against any
and all losses, claims, damages, liabilities or expenses, joint or several, to
which any Indemnitee may become subject, under the Act, the Exchange Act, or
otherwise, insofar as such losses, claims, damages, liabilities or expenses (or
actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of material fact contained in the Offering
Materials, taken as a whole, or the omission or alleged omission to state
therein a material fact necessary to make the statements therein, in the light
of the circumstances in which they are made, not misleading, or (ii) the breach
by the Partnership of any agreement, covenant or representation made in or
pursuant to this Agreement, and the Partnership further agrees to reimburse each
Indemnitee for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such loss, claim, damage,
liability, expense or action; provided, however, that the Partnership will not
be liable in any such case to the extent that any such loss, claim, damage,
liability or expense arises out of or is based upon an untrue statement or
omission contained in the Offering Materials which relates to a Dealer (or its
affiliates) in its capacity as dealer hereunder provided by such Dealer in
writing expressly for inclusion in the Private Placement Memorandum.  At the
date hereof, the only such material is such Dealer’s contact information
included in the Private Placement Memorandum.

 
4

--------------------------------------------------------------------------------

 

(b)      Promptly after receipt by an Indemnitee of notice of the existence of
any such loss, claim, damage, liability or expense, such Indemnitee will, if a
claim in respect thereof is to be made against the Partnership, notify the
Partnership in writing of the existence thereof; provided that (i) the omission
so to notify the Partnership will not relieve the Partnership from any liability
which it may have hereunder unless and except to the extent it did not otherwise
learn of such claim and such failure results in the forfeiture by the
Partnership of substantial rights and defenses, and (ii) the omission so to
notify the Partnership will not relieve it from liability which it may have to
an Indemnitee otherwise than on account of this Agreement.  In case any such
claim is made against any Indemnitee and it notifies the Partnership of the
existence thereof, the Partnership will be entitled to participate therein, and
to the extent that it may elect by written notice delivered to the Indemnitee,
to assume the defense thereof, with counsel reasonably satisfactory to such
Indemnitee; provided that if the defendants in any such claim include both the
Indemnitee and the Partnership, and the Indemnitee shall have concluded that
there may be legal defenses available to it which are different from or
additional to those available to the Partnership, the Partnership shall not have
the right to direct the defense of such claim on behalf of such Indemnitee, and
the Indemnitee shall have the right to select separate counsel to assert such
legal defenses on behalf of such Indemnitee.  Upon receipt of notice from the
Partnership to such Indemnitee of the Partnership’s election so to assume the
defense of such claim and approval by the Indemnitee of counsel, the Partnership
will not be liable to such Indemnitee for expenses incurred thereafter by the
Indemnitee in connection with the defense thereof (other than reasonable costs
of investigation) unless (i) the Indemnitee shall have employed separate counsel
in connection with the assertion of legal defenses in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
Partnership shall not be liable for the expenses of more than one separate
counsel (in addition to any local counsel in the jurisdiction in which any claim
is brought), approved by the applicable Dealer, representing the Indemnitee who
is party to such claim), (ii) the Partnership shall not have employed counsel
reasonably satisfactory to the Indemnitee to represent the Indemnitee within a
reasonable time after notice of existence of the claim or (iii) the Partnership
has authorized in writing the employment of counsel for the Indemnitee.  The
indemnity, reimbursement and contribution obligations of the Partnership
hereunder shall be in addition to any other liability the Partnership may
otherwise have to an Indemnitee and shall be binding upon and inure to the
benefit of any successors, assigns, heirs and personal representatives of the
Partnership and any Indemnitee.  The Partnership agrees that without the
applicable Dealer’s prior written consent, it will not settle, compromise or
consent to the entry of any judgment in any claim in respect of which
indemnification may be sought under the indemnification provision of this
Agreement (whether or not such Dealer or any other Indemnitee is an actual or
potential party to such claim), unless such settlement, compromise or consent
(i) includes an unconditional release of each Indemnitee from all liability
arising out of such claim and (ii) does not include a statement as to or an
admission of fault, culpability or failure to act, by or on behalf of any
Indemnitee.
 
(c)       In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in paragraph 8(a) is for
any reason held unavailable (otherwise than in accordance with the provision
stated therein), the Partnership shall contribute to the aggregate costs of
satisfying any loss, damage, liability or expense sought to be charged against
or incurred by any Indemnitee in such proportion as is appropriate to reflect
the relative benefits received by the Partnership on the one hand and the
Dealers on the other from the offering of the Notes.  For purposes of this
paragraph 8(c), the “relative benefits” received by the Partnership shall be
equal to the aggregate net proceeds received by the Partnership from Notes sold
pursuant to this Agreement and the “relative benefits” received by each Dealer
shall be equal to the aggregate commissions and fees earned by such Dealer
hereunder.
 
 
5

--------------------------------------------------------------------------------

 

9.          The Dealers and the Partnership hereby establish and agree to
observe the following procedures in connection with offers, sales and subsequent
resales or other transfers of the Notes:
 
(a)  Offers and sales of the Notes by or through the Dealers shall be made only
to:  (i) investors reasonably believed by the applicable Dealer to be Qualified
Institutional Buyers or Institutional Accredited Investors and (ii) non-bank
fiduciaries or agents that will be purchasing Notes for one or more accounts,
each of which is reasonably believed by the Dealer to be an Institutional
Accredited Investor.
 
(b)  Resales and other transfers of the Notes by the holders thereof shall be
made only in accordance with the restrictions in the legend described in
clause (e) below.
 
(c)      No "general solicitation or general advertising" within the meaning of
Regulation D shall be used in connection with the offering of the
Notes.  Without limiting the generality of the foregoing, without the prior
written approval of the other parties hereto, no party hereto shall issue any
press release or place or publish any “tombstone” or other advertisement
relating to the Notes.
 
(d)  No sale of Notes to any one purchaser shall be for less than $250,000
principal or face amount, and no Note shall be issued in a smaller principal or
face amount.  If the purchaser is a non-bank fiduciary acting on behalf of
others, each person for whom such purchaser is acting must purchase at least
$250,000 principal or face amount of Notes.
 
(e)  Offers and sales of the Notes by the Partnership through a Dealer acting as
agent for the Partnership shall be made in accordance with Rule 506 under the
Securities Act, and shall be subject to the restrictions described in the legend
appearing on Exhibit A hereto.  A legend substantially to the effect of such
Exhibit A shall appear as part of the Private Placement Memorandum used in
connection with offers and sales of Notes hereunder, as well as on each
individual certificate representing a Note and each master note representing
book-entry Notes offered and sold pursuant to this Agreement.
 
(f)       Each Dealer shall furnish or shall have furnished to each purchaser of
Notes for which it has acted as the Dealer a copy of the then-current Private
Placement Memorandum unless such purchaser has previously received a copy of the
Private Placement Memorandum as then in effect.  The Private Placement
Memorandum shall expressly state that any person to whom Notes are offered shall
have an opportunity to ask questions of, and receive information from, the
Partnership and the applicable Dealer and shall provide the names, addresses and
telephone numbers of the persons from whom information regarding the Partnership
may be obtained.
 
(g)  The Partnership agrees, for the benefit of the Dealers and each of the
holders and prospective purchasers from time to time of the Notes that, if at
any time the Partnership shall not be subject to Section 13 or 15(d) of the
Exchange Act, the Partnership will furnish, upon request and at its expense, to
the Dealers and to holders and prospective purchasers of Notes information
required by Rule 144A(d)(4)(i) in compliance with Rule 144A(d).
 
 
6

--------------------------------------------------------------------------------

 

(h)  In the event that any Note offered or to be offered by the Dealers would be
ineligible for resale under Rule 144A, the Partnership shall immediately notify
the Dealers (by telephone, confirmed in writing) of such fact and shall promptly
prepare and deliver to the Dealers an amendment or supplement to the Private
Placement Memorandum describing the Notes that are ineligible, the reason for
such ineligibility and any other relevant information relating thereto.
 
(i)       The Partnership will give the Dealers prompt notice (but in any event
prior to any subsequent issuance of Notes hereunder) of any amendment to,
modification of or waiver with respect to, the Notes or the Issuing Agreement,
including a complete copy of any such amendment, modification or waiver.
 
(j)       The Partnership shall, whenever there shall occur any adverse change
in the financial condition or operations of the Partnership and its subsidiaries
considered as one enterprise or any other adverse development or occurrence in
relation to the Partnership that, in either case, would be material to holders
of the Notes or potential holders of the Notes (including any downgrading or
receipt of any notice of intended or potential downgrading or any review for
potential change in the rating accorded any of the Partnership’s securities by
any nationally recognized statistical rating organization which has published a
rating of the Notes), promptly, and in any event prior to any subsequent
issuance of Notes hereunder, notify the Dealers (by telephone, confirmed in
writing) of such change, development or occurrence.
 
(k)  The Partnership will take all such action as the Dealers may reasonably
request to ensure that each offer and each sale of the Notes will comply with
any applicable state Blue Sky laws; provided, however, that the Partnership
shall not be obligated to file any general consent to service of process or to
qualify as a foreign partnership in any jurisdiction in which it is not so
qualified or subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.
 
10.        The Partnership hereby represents and warrants to each Dealer, in
connection with offers, sales and resales of Notes, as follows:
 
(a)      The Partnership hereby confirms to each Dealer that within the
preceding six months neither the Partnership nor any person other than the
Dealers acting on behalf of the Partnership has offered or sold any Notes, or
any substantially similar security of the Partnership to, or solicited offers to
buy any such security from, any person other than the Dealers; provided, that
the parties hereto acknowledge that, within the preceding six months, BAS and
Goldman, Sachs & Co. (“Goldman”) have offered extendible commercial notes on
behalf of the Partnership as pursuant to the extendible commercial notes dealer
agreement, dated as of December 14, 1999, among BancAmerica, Goldman and the
Partnership.  The Partnership also agrees that as long as the Notes are being
offered for sale by the Dealers as contemplated hereby and until at least six
months after the offer of Notes hereunder has been terminated, neither the
Partnership nor any person other than the Dealers will offer the Notes or any
substantially similar security of the Partnership for sale to, or solicit offers
to buy any such security from, any person other than the Dealers if, as a result
of the doctrine of “integration” referred to in Rule 502 under the Securities
Act, such offer or sale would render invalid the exemption from the registration
requirements of the Securities Act provided by Section 4(2) thereof for the
offer and sale of the Notes, it being understood that such agreement is made
with a view to bringing the offer and sale of the Notes within the exemption
provided by Section 4(2) of the Securities Act and shall survive any termination
of this Agreement.  The Partnership hereby represents and warrants that it has
not taken or omitted to take, and will not take or omit to take, any action that
would cause the offering and sale of Notes hereunder to be integrated with any
other offering of securities, whether such offering is made by the Partnership
or some other party or parties.

 
7

--------------------------------------------------------------------------------

 

(b)      The Partnership represents and agrees that the proceeds of the sale of
the Notes are not currently contemplated to be used for the purpose of buying,
carrying or trading securities within the meaning of Regulation T and the
interpretations thereunder by the Board of Governors of the Federal Reserve
System.  In the event that the Partnership determines to use such proceeds for
the purpose of buying, carrying or trading securities, whether in connection
with an acquisition of another company or otherwise, the Partnership shall give
the Dealers at least five business days’ prior written notice to that
effect.  The Partnership shall also give the Dealers prompt notice of the actual
date that it commences to purchase securities with the proceeds of the
Notes.  Thereafter, in the event that a Dealer purchases Notes as principal and
does not resell such Notes on the day of such purchase, to the extent necessary
to comply with Regulation T and the interpretations thereunder, such Dealer will
sell such Notes either (i) only to offerees it reasonably believes to be
Qualified Institutional Buyers or to Qualified Institutional Buyers it
reasonably believes are acting for other Qualified Institutional Buyers, in each
case in accordance with Rule 144A or (ii) in a manner which would not cause a
violation of Regulation T and the interpretations thereunder.
 
11.        The following are definitions for certain terms used in this
Agreement:
 
(a)      “Institutional Accredited Investor” shall mean an institutional
investor that is an accredited investor within the meaning of Rule 501 under the
Securities Act and that has such knowledge and experience in financial and
business matters that it is capable of evaluating and bearing the economic risk
of an investment in the Notes, including, but not limited to, a bank, as defined
in Section 3(a)(2) of the Securities Act, or a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in its individual or fiduciary capacity.
 
(b)      “Non-bank fiduciary or agent” shall mean a fiduciary or agent other
than (a) a bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a
savings and loan association, as defined in Section 3(a)(5)(A) of the Securities
Act.
 
(c)       “Qualified Institutional Buyer” shall have the meaning assigned to
that term in Rule 144A under the Securities Act.
 
(d)      “Regulation D” shall mean Regulation D (Rules 501 et seq.) under the
Securities Act.
 
(e)      “Rule 144A” shall mean Rule 144A under the Securities Act.
 
12.        This Agreement may be terminated by the Partnership or either Dealer,
with respect to such Dealer, upon thirty days’ written notice to the Dealers or
the Partnership, as the case may be.  Any such termination, however, shall not
affect the obligations of the Partnership under Sections 8 and Section 14
hereof.  This Agreement shall be governed by and construed in accordance with
the laws of the State of New York.
 
 
8

--------------------------------------------------------------------------------

 

13.        This Agreement shall inure to the benefit of and be binding upon the
undersigned parties and their respective successors and assigns, but no other
person, partnership, association, company or corporation.
 
14.        The Partnership and each Dealer agree that any suit, action or
proceeding brought by the Partnership against a Dealer, or by a Dealer against
the Partnership, in connection with or arising out of this Agreement or the
Notes or the offer and sale of the Notes shall be brought solely in the United
States federal courts located in the Borough of Manhattan or the courts of the
State of New York located in the Borough of Manhattan.  EACH DEALER AND THE
PARTNERSHIP WAIVE  ITS RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
15.        This Agreement is not assignable by the Partnership without the
written consent of the Dealers or by a Dealer without the consent of the
Partnership; provided, however, that, upon prior written notice, a Dealer may
assign its rights and obligations under this Agreement to any affiliate of such
Dealer.
 
16.        The Partnership acknowledges and agrees that (i) the purchase and
sale of the Notes pursuant to this Agreement, including the determination of the
offering price of the Notes and any related discounts and commissions, is an
arm's-length commercial transaction between the Partnership, on the one hand,
and the applicable Dealer, on the other hand, (ii) in connection with the
offering contemplated hereby and the process leading to such transaction each
Dealer is and has been acting solely as a dealer and is not the fiduciary, or,
except to the extent expressly set forth herein, the agent, of the Partnership
or its unitholders, creditors, employees or any other party, (iii) each Dealer
has not assumed nor will it assume an advisory or fiduciary responsibility in
favor of the Partnership with respect to the offering contemplated hereby or the
process leading thereto (irrespective of whether such Dealer has advised or is
currently advising the Partnership on other matters) and the Dealers have no
obligation to the Partnership with respect to the offering contemplated hereby
except the obligations expressly set forth in this Agreement, (iv) each Dealer
and its affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Partnership, and (v) the Dealers have
not provided any legal, accounting, regulatory or tax advice with respect to the
offering contemplated hereby and the Partnership has consulted its own legal,
accounting, regulatory and tax advisors to the extent it deemed appropriate.
 
 
9

--------------------------------------------------------------------------------

 

17.        Unless otherwise expressly provided herein, all notices under this
Agreement to parties hereto shall be in writing and shall be effective when
received at the address of the respective party set forth as follows:
 
For the Partnership:
     
Address:
1345 Avenue of the Americas
New York, New York 10105
   
Attention:
Treasury
Telephone number:
212-823-3232
Fax number:
212-823-3250
   
For Banc of America Securities LLC:
     
Address:
600 Montgomery Street
CA5-801-15-31
San Francisco, California 94111
   
Attention:
Manager, Money Market Finance
Telephone number:
415-913-3689
Fax number:
415-913-6288
   
For Merrill Lynch Money Markets Inc.:
     
Address:
World Financial Center, 11th Floor
New York, New York 10080
   
Attention:
Money Markets Origination
Telephone number:
212-449-3264
Fax number:
212-449-8939

 
 
For Deutsche Bank Securities Inc.:
     
Address:
60 Wall Street
New York, New York 10005
   
Attention:
Vaughn Smith
Telephone number:
212-250-7179
Fax number:
212-797-5177

 
Attention:
Christopher Shirk
Telephone number:
212-250-7179
Fax number:
212-797-5177

 
Attention:
Raj Sodhi
Telephone number:
212-250-7179
Fax number:
212-797-5177

 
 
(Remainder of page left blank intentionally;  Signature Page follows)
 
 
10

--------------------------------------------------------------------------------

 
 
If the foregoing accurately reflects our agreement, please sign the enclosed
copy in the space provided below and return it to the undersigned.
 
The parties hereto have caused the execution of this Agreement on the date first
provided above.





  AllianceBernstein L.P.                    
By:
/s/ John J. Onofrio, Jr.
     
Name:  John J. Onofrio, Jr.
Title:     Vice President and Treasurer
 

 



  Banc of America Securities LLC                    
By:
/s/ Robert Porter
     
Name:  Robert Porter
Title:     Managing Director
 

 



  Merrill Lynch Money Markets Inc.                    
By:
/s/ Robert J. Little
     
Name:  Robert J. Little
Title:     Managing Director
 

 



  Deutsche Bank Securities Inc.                    
By:
/s/ John Cipriani
     
Name:  John Cipriani
Title:     Director
 






 
By:
/s/ Vaughn Smith
     
Name:  Vaughn Smith
Title:     Director
 


 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF LEGEND FOR
PRIVATE PLACEMENT MEMORANDUM AND NOTES
 
THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY OTHER APPLICABLE SECURITIES LAW, AND OFFERS AND SALES
THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.  BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER WILL BE DEEMED TO REPRESENT
THAT IT HAS BEEN AFFORDED AN OPPORTUNITY TO INVESTIGATE MATTERS RELATING TO THE
ISSUER AND THE NOTES, THAT IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY
DISTRIBUTION THEREOF AND THAT IT IS (A) AN INSTITUTIONAL INVESTOR THAT IS AN
ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501(a) UNDER THE ACT (AN
“INSTITUTIONAL ACCREDITED INVESTOR”) AND THAT EITHER IS PURCHASING NOTES FOR ITS
OWN ACCOUNT, IS A U.S. BANK (AS DEFINED IN SECTION 3(a)(2) OF THE ACT) OR A
SAVINGS AND LOAN ASSOCIATION OR OTHER INSTITUTION (AS DEFINED IN
SECTION 3(a)(5)(A) OF THE ACT) ACTING IN ITS INDIVIDUAL OR FIDUCIARY CAPACITY OR
IS A FIDUCIARY OR AGENT (OTHER THAN A U.S. BANK OR SAVINGS AND LOAN ASSOCIATION)
PURCHASING NOTES FOR ONE OR MORE ACCOUNTS EACH OF WHICH IS SUCH AN INSTITUTIONAL
ACCREDITED INVESTOR OR (B) A QUALIFIED INSTITUTIONAL BUYER (“QIB”) WITHIN THE
MEANING OF RULE 144A UNDER THE ACT THAT IS ACQUIRING NOTES FOR ITS OWN ACCOUNT
OR FOR ONE OR MORE OTHER ACCOUNTS, EACH OF WHICH IS A QIB AND WITH RESPECT TO
EACH OF WHICH THE PURCHASER HAS SOLE INVESTMENT DISCRETION; AND THE PURCHASER
ACKNOWLEDGES THAT IT IS AWARE THAT THE SELLER MAY RELY UPON THE EXEMPTION FROM
THE REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT PROVIDED BY RULE 144A.  BY
ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF SHALL ALSO BE DEEMED TO AGREE
THAT ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE ONLY (A) IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE ACT, EITHER (1) TO THE ISSUER OR TO BANC OF
AMERICA SECURITIES LLC, DEUTSCHE BANK SECURITIES INC., MERRILL LYNCH MONEY
MARKETS INC. OR ANOTHER PERSON DESIGNATED BY THE ISSUER AS A PLACEMENT AGENT FOR
THE NOTES (COLLECTIVELY, THE “PLACEMENT AGENTS”), NONE OF WHICH SHALL HAVE ANY
OBLIGATION TO ACQUIRE SUCH NOTE,
 
(2) THROUGH A PLACEMENT AGENT TO AN INSTITUTIONAL ACCREDITED INVESTOR OR A QIB,
OR (3) TO A QIB IN A TRANSACTION THAT MEETS THE REQUIREMENTS OF RULE 144A AND
(B) IN MINIMUM AMOUNTS OF $250,000.
 
 
A-1

--------------------------------------------------------------------------------